 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 DONALD J. BURKE, an individual,                       Case No.: 3:19-cv-00687-MMD-WGC
   DONALD W. BURKE, an individual,
 4                                                                        Order
            Plaintiff
 5                                                                    Re: ECF No. 8
   v.
 6
   PACIFIC WEST CONTRACTORS OF
 7 CALIFORNIA, INC., a Nevada corporation,
   et. al.,
 8
            Defendants
 9

10

11         The parties have filed a stipulation to extend the time for defendants Pacific West

12 Contractors of California, Inc., Pacific West Contractors of Nevada, Integrated Design Build

13 Solutions, Pacific West Operations, LLC, and Pacific West Operating Group, LLC, to respond to

14 Plaintiffs' complaint. (ECF No. 8.) The stipulation is approved. These defendants have up to and

15 including January 10, 2020 to file their response to the complaint.

16

17 IT IS SO ORDERED.

18 Dated: December 20, 2019

19                                                          _________________________________
                                                            William G. Cobb
20                                                          United States Magistrate Judge

21

22

23
